Mr. Justice Lawrence delivered the opinion of the Court: This was a suit to foreclose a mortgage, in which a decree was rendered on the 8th of May, 1861, for $2,441. The record is now brought here, and the only error insisted upon in the argument is, that the decree was too large by nine dollars and seventy cents. The error, doubtless, arose in the computation of interest. The record contains the master’s report, showing the premises were sold under the decree on the 3d of August, 1861, and bid in by the complainant for the full amount of the debt and costs, which sale was reported to the court and approved. We are of opinion that these facts present a proper case for the application of the rule, “ de mmimis non curat lea>.n The error in the decree, when compared with the amount of the debt, is very slight. The defendant has allowed five years to elapse before he sues out his writ of error. The probability is, that daring that time the land has largely increased in value in the hands of the complainant, who bought it, and the defendant now seeks to find a technical error with a view to recover the property. A writ of error is a writ of right, but the statute only allows an appeal to this court where the amount in controversy is over twenty dollars, or relates to a franchise or freehold. This shows an intention on the part of the legislature to discourage the bringing to this court of causes-where the amount involved is unimportant. In Broom’s Legal Maxims, page 156, the maxim we have quoted above is applied to cases like this, and it is said, “ the court will not in general grant a new trial where the value of the amount in dispute, or the amount of damages to which the plaintiff would be fairly entitled, is too inconsiderable to merit a second examination.” If this record had been brought to this court soon after the rendition of the decree, perhaps the court would have reversed it, but to reverse it under existing circumstances would be to cause much greater injury than we should cure. The decree is affirmed. Decree affirmed.